USDC IN/ND case 3:19-cv-00837-RLM-MGG document 11 filed 08/06/20 page 1 of 5


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 WILLIE LEE MARTIN, JR.,

             Plaintiff,

                   v.                      CAUSE NO. 3:19-CV-837-RLM-MGG

 LAPORTE COUNTY JAIL, et al.,

             Defendants.

                               OPINION AND ORDER

      Willie Lee Martin, Jr., a prisoner without a lawyer, filed a complaint. The

court must review the merits of a prisoner complaint and dismiss it if the action

is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against a defendant who is immune from such relief. 28

U.S.C. § 1915A. A filing by an unrepresented party “is to be liberally construed,

and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). “In order to state a

claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted

under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

      Mr. Martin alleges that his cell door wasn’t working properly, causing it to

slam shut quickly. As a result, on July 6, 2019, when he was hurrying to return

to his cell, the door slammed on his fingers and his right ring finger broke. Nurse

Malissa and Nurse Mary both knew that his finger was broken but refused to
USDC IN/ND case 3:19-cv-00837-RLM-MGG document 11 filed 08/06/20 page 2 of 5


provide him any medical care for twenty-four days. He repeatedly asked for ice

and pain medication, but he received neither. He was seen by an outside

physician on the twenty-fourth day.

      Because Mr. Martin is a pretrial detainee, the court must assess his claims

under the Fourteenth Amendment instead of the Eighth Amendment. See

Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 856 (7th Cir. 2017); Burton

v. Downey, 805 F.3d 776, 784 (7th Cir. 2015). “[M]edical-care claims brought by

pretrial detainees under the Fourteenth Amendment are subject only to the

objective unreasonable inquiry identified in Kingsley.” Miranda v. Cty. of Lake,

900 F.3d 335, 352 (7th Cir. 2018) (citing Kingsley v. Henderickson, 135 S.Ct.

2466, 2472 (2015)). The inquiry for assessing a due process challenge to a

pretrial detainee’s medical care entails two steps. Id. at 353. The first step, which

focuses on the intentional conduct of the defendants, “asks whether the medical

defendants acted purposefully, knowingly, or perhaps even recklessly when they

considered the consequences of their handling of [the plaintiff’s] case.” Id. The

second step asks whether the challenged conduct was objectively reasonable. Id.

at 354. Additional fact finding may demonstrate that the medical care Mr. Martin

received for his finger injury was objectively reasonable, but giving him the

inferences to which he is entitled at this stage of the case, he has stated a claim

upon which relief can be granted against Nurse Malissa and Nurse Mary.

      Mr. Martin has also sued “Ken,” the maintenance worker who didn’t repair

his door before Mr. Martin broke his finger. “[T]he Fourteenth Amendment’s Due

Process Clause prohibits holding pretrial detainees in conditions that amount to



                                         2
USDC IN/ND case 3:19-cv-00837-RLM-MGG document 11 filed 08/06/20 page 3 of 5


punishment.” Mulvania v. Sheriff, 850 F.3d at 856. “A pretrial condition can

amount to punishment in two ways: first, if it is imposed for the purpose of

punishment, or second, if the condition is not reasonably related to a legitimate

goal—if it is arbitrary or purposeless—a court permissibly may infer that the

purpose of the government action is punishment.” Id. Mr. Martin alleges only

that he reported that his cell door needed repair because it was slamming, and

jail maintenance staff were slow to respond to his request, leading to a finger

injury. These facts don’t plausibly suggest that the door was not repaired

because maintenance staff wanted Mr. Martin to be punished. A cell door that

slams shut simply doesn’t rise to the level of an unconstitutional jail condition.

Mr. Martin hasn’t stated a claim on which relief could be granted against “Ken”.

      Mr. Martin has sued Sheriff John Boyd, Captain Ott, and Sgt. Wilcher, but

he doesn’t allege that any of these people were personally involved in denying

him medical care for his broken finger. He alleges that they “do not stay on top

of the jail to make sure the jail staff are running the jail properly.” ECF 1 at 3.

Section 1983 “liability depends on each defendant’s knowledge and actions, not

on the knowledge or actions of persons they supervise.” Burks v. Raemisch, 555

F.3d 592, 594 (7th Cir. 2009). “[P]ublic employees are responsible for their own

misdeeds but not for anyone else’s.” Id. at 596. The doctrine of respondeat

superior, which allows an employer to be held liable for subordinates’ actions in

some types of cases, has no application to § 1983 actions. Moore v. State of

Indiana, 999 F.2d 1125, 1129 (7th Cir. 1993).




                                        3
USDC IN/ND case 3:19-cv-00837-RLM-MGG document 11 filed 08/06/20 page 4 of 5


      Mr. Martin also alleges that Sheriff John Boyd, Captain Ott, and Sgt.

Wilcher violated his rights because he filed grievances about their staff not

providing medical care for his broken finger. The complaint doesn’t describe how

they violated his rights in response to filing these grievances, so this allegation

doesn’t state a claim on which relief could be granted.

      Mr. Martin names Quality Correctional Care as a defendant but doesn’t

otherwise discuss this entity in the narrative portion of the complaint. Due to

this lack of information, he can’t proceed against this defendant on this

complaint.

      Finally, Mr. Martin has sued the LaPorte County Jail. That is a building,

not a suable entity. Smith v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir.

2012). Mr. Martin can’t proceed against the jail.

      For these reasons, the court:

      (1) GRANTS Willie Lee Martin, Jr., leave to proceed on a Fourteenth

Amendment claim against Nurse Malissa and Nurse Mary for money damages

for providing inadequate treatment for his broken finger;

      (2) DISMISSES LaPorte County Maint. Ken, Sheriff John Boyd, Captain

Ott, Sgt. Wilcher, Quality Correctional Care, and LaPorte County Jail;

      (3) DISMISSES all other claims;

      (4) DIRECTS the clerk and the United States Marshals Service to issue and

serve process on Nurse Malissa and Nurse Mary at the LaPorte County Jail with

a copy of this order and the complaint (ECF 1) as required by 28 U.S.C. § 1915(d);

and



                                        4
USDC IN/ND case 3:19-cv-00837-RLM-MGG document 11 filed 08/06/20 page 5 of 5


      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Nurse Malissa and

Nurse Mary to respond, as provided for in the Federal Rules of Civil Procedure

and N.D. Ind. L.R. 10-1(b), only to the claim for which Willie Lee Martin, Jr., has

been granted leave to proceed in this screening order.

      SO ORDERED on August 6, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        5
